Title: Thomas Jefferson’s Notes on Bottle and Beverage Supplies, 6 October 1814–February 1816
From: Jefferson, Thomas
To: 


          6 Oct. 1814–Feb. 1816 
          Juggs recd from R: Randolph
          
            
              1814
              
              
            
            
              
              large
              small
            
            
              in Summer
              12
              6
            
            
              Oct. 6.
              84
              33
            
          
          
            
              1815. Dec. 24.
              Census of bottles.
              glass quart bottles
              950
              
              
            
            
              
              
              quart jugs
              50
              
              
            
            
              
              
              pottle jugs
              105
              1210 
              qts
            
            
            
              1816. Feb.
              recd from Capt Peyton
              
              
              540
              
            
          
          
          
            
              Ale.
              brewed. 
              7 casks of
              30. 
               galls =
              210
              
            
            
              
              
              1. do
              60
              
              60
              
            
            
              
              still to brew 10. b. malt
              70
              
              70
              
            
            
              
              
              
              
              340. 
               galls
            
            
              
              cyder. bot of m  Massie
              143.
               galls
              14.
              
            
            
              
              of mrs Brand. Crab
              44
              
              187
              
            
            
              
              of docommon
              
              
              93
              
            
            
              
              
              
              
              280
              
            
          
        